Citation Nr: 1644645	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.	

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to an initial evaluation greater than 10 percent for joint instability, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1989.

This appeal to the Board of Veterans Appeals (Board) arose from November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran and his witness testified before the undersigned Veteran's Law Judge during an April 2015 Center Office video teleconference hearing.  A transcript of that testimony is associated with the claims file.

This case was before the Board in June 2015, when the Board remanded it for, among other things, VA examinations.  That development having been completed, the case is now again before the Board.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of record is against a finding that the Veteran has a current diagnosis of right ear hearing loss disability for purposes of establishing service connection.

2.  The Veteran's currently diagnosed left ear hearing loss is related to active duty service.

3.  The Veteran's currently diagnosed tinnitus is related to active duty service.

4.  The service-connected right ankle disability is manifested by pain and pain on motion, instability, limitation of motion, and reported and observed functional loss that more closely approximates moderate limitation of motion for the period under appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3.  The criteria for entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for an initial evaluation of 20 percent, and no greater, for joint instability, right ankle, from the date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in August and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  

It is noted that the Veteran's claim was remanded by the Board for additional development, including additional VA examinations.  As will be discussed below, the Board has concerns as to the etiology opinions expressed in the VA audiological examinations afforded the Veteran for his hearing impairment.  However, the Board is granting the claims for service connection for left ear hearing loss and tinnitus.  Moreover, the denial of entitlement to service connection for hearing loss in the right ear is based solely on the fact the Veteran does not exhibit hearing loss within the meaning of the regulation, and there is no credible or competent evidence suggesting that the actual audiometric testing performed by VA examiners was in any way inadequate.  See 38 C.F.R. § 3.385.  Thus, it is not necessary to again remand these claims concerning the claims for hearing impairment, and the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006), Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The post-remand July 2015 VA examination afforded the Veteran concerning his right ankle claim is adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  In addition, the examination included joint testing for pain at rest and in motion, and with range of motion for both the service-connected right ankle and the nonservice-connected left ankle.  While joint testing was not conducted while weight bearing, the examiner noted the Veteran's reports of functional limitation in weight-bearing and made that a prominent part of the findings on the report.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Given the foregoing, the Board finds that the July 2015 VA examination complies with Correia, supra.  Furthermore, the Board is awarding a 20 percent rating for the ankle disability, which is the maximum rating available absent evidence of ankylosis.  As there is no suggestion of ankylosis, any further examination to obtain additional range of motion studies could not result in a higher disability evaluation. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

As an initial matter, it is noted that concerning both claims for service connection and higher initial evaluations, the Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995) 

A.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.   

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends and testified before the undersigned in April 2015 that during service he was exposed to excessive noise daily as a Morse code intercept operator, Spanish voice intercept operator, and transcription analyst.  In this capacity, he wore headphones every day, all day long while performing his duties.  In addition, he was exposed to M16, M14, and shotgun fire as a weapons instructor and on the rifle range.  An instructor, he described, he was provided hearing protection but was not able to wear it all the time because his job required him to engage in conversation while instructing his Marines.  He further stated and testified that he noticed a ringing and humming noise in both ears from 1984 that has been continuously present since then.  He described the ringing and oscillating to change tone and volume, and stated that he did not understand what this was in 1984.

A review of the Veteran's service treatment records show complains of and treatment for hearing and ear problems, and findings of hearing loss.  Service treatment records reveal the following audiological results:


HERTZ
1982 Entrance Exam
500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
20
15
10



HERTZ
Re-Enlist Exam 
Aug 1985
500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
10
15
25
20
10




HERTZ
Inservice Oct 1985
500
1000
2000
3000
4000
RIGHT
15
20
15
10
10
LEFT
20
20
30
30
15



HERTZ
Inservice Mar 1989
500
1000
2000
3000
4000
RIGHT
10
10
10
20
5
LEFT
10
10
25
15
15



HERTZ
1989 Discharge Exam 
500
1000
2000
3000
4000
RIGHT
10
10
15
10
00
LEFT
10
10
25
20
15

Analysis of these findings shows that the Veteran's hearing in both ears decreased during active service.  Specifically, when comparing the 1982 findings on the Veteran's report of medical examination at initial entrance to active service to the 1989 findings on his report of medical examination at his 2nd, and final, discharge from active service, hearing acuity declined by 5 at every level except at the 2000 Hertz (where it decreased by 10) and 4000 Hertz (where it improved by 5) levels in the right ear.  This is despite improvement in hearing acuity that can be observed following the initial drop in hearing acuity measured in October 1985.  Audiometric results in March 1989 show this improvement.  Nonetheless, when audiometric results measured at discharge from active service in 1989 are compared to those measured at entrance to active service in 1982, the results show that the Veteran's hearing acuity at discharge had decreased.  

While these findings do not demonstrate hearing loss within the meaning of VA regulations, see 38 C.F.R. § 3.385; the evidence demonstrates a loss in overall hearing acuity, bilaterally, during active service and at discharge from active service.  

VA examination findings reveal hearing loss in the left ear as defined by VA.  See 38 C.F.R. § 3.385, but not in the right ear.

A November 2011 VA examination for audiology reflects the following findings:


HERTZ
Nov 2011
500
1000
2000
3000
4000
Avg.
RIGHT
10
10
10
10
10
10
LEFT
5
10
20
20
20
18

CNC Maryland speech tests resulted in 100 percent speech discrimination bilaterally.   The audiologist diagnosed normal hearing in the right ear with sensorineural hearing loss in the frequency range at 6000 Hertz in the left ear.  These findings do not represent hearing loss as defined by VA.  Id.  

The examiner noted that the Veteran reported tinnitus with an onset of 1985.  The examiner further noted that the Veteran reported exposure to excessive noise-both from working as a cryptologic technician and from small arms fire-and repeated episodes of otitis externa during active service.  However, the examiner opined that tinnitus was less likely than not caused by or the result of military noise exposure.  The examiner's rationale was that the Veteran did not report having tinnitus while in the military or shortly thereafter, and there was no supportive evidence connected the Veteran's subjectively reported tinnitus with his military service.  


A July 2015 VA examination for audiology reflects the following findings:


HERTZ
Jul 2015
500
1000
2000
3000
4000
Avg.
RIGHT
15
20
15
15
15
16.25
LEFT
45
35
40
40
40
38.75

CNC Maryland speech tests resulted in 96 percent speech discrimination in the right ear and 76 percent speech discrimination in the left ear.  The audiologist diagnosed sensorineural hearing loss in the frequency range of 500-4000 Hertz in the right ear, and sensorineural hearing loss in the frequency range of 500-4000 Hertzz, as well as 6000 Hertz and higher in the left ear.  These findings do not represent hearing loss as defined by VA in the right ear, but they do represent hearing loss as contemplated by VA in the left ear.  Id.  However, the examiner opined that the Veteran's hearing loss was least likely than not the cause of military service.  The examiner's rationale was that the Veteran's exit examination revealed normal hearing sensitivity, and that audiometric data of the left ear was essentially normal in 2011.  The examiner further observed that the Veteran had not exhibited significant changes in hearing thresholds in service for either ear, and that no significant shift in hearing was found when comparing the audiological measurements at entrance to service from those at discharge.  Finally, the examiner noted that the Veteran had reported that he had been diagnosed with Meniere's disease, and that this had impacted his hearing.  
 
The examiner also observed that the Veteran reported recurrent tinnitus, with a history of onset in early 1984.  By 1986, it was constant, the Veteran stated.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss, but that it was less likely than not caused by or a result of military noise exposure.  The examiner's rationale was that the Veteran reported he did not have tinnitus during active service in his 2011 VA examination, and that the Veteran did not mention tinnitus during service or the years immediately following service.  It is noted that the examiner identified an October 2011 VA examination, but the record holds a VA examination dated in November 2011.  The Board accepts the November 2011 VA examination as the referred to October 2011 VA examination.  

After review of the record, the Board finds that the Veteran's right ear hearing impairment does not yet meet the requirements of hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Without a diagnosis of a hearing loss disability, the claim for service connection for right ear hearing loss must is not warranted.  See 38 C.F.R. § 3.303, 3.385.  Should the Veteran's right hearing loss change in the future; he is encouraged to again seek an award of service connection for the right ear.

In contrast, and after review of the record, the Board finds that the Veteran's left ear hearing loss does meet the requirements of hearing loss as defined by VA, and that the evidence supports a finding that the diagnosed left ear hearing loss and bilateral tinnitus are related to the Veteran's active service.

Concerning the left ear hearing loss and bilateral tinnitus, the Board finds the November 2011 and July 2015 VA opinions concerning etiology of these conditions to be of less probative value than the Veteran's statements.  There are three reasons for so concluding.

First, the Board observes that both the November 2011 and July 2015 examiners relied heavily on the fact that the Veteran's report of examination at separation from active service reflects normal hearing sensitivity.  In addition, the November 2011 examiner noted the shift in hearing acuity shown in the treatment records in 1985, but determined that such a shift was temporary and not part of the normal test retest variability, because the shift was not present at separation.  The Board observes that the absence of audiometric findings of hearing loss within the meaning of the regulatory criteria during active service does not preclude service connection for hearing loss.  See Ledford, supra.  Thus, the lack of hearing loss within the meaning of 38 C.F.R. § 3.85, alone, cannot be an appropriate rationale for a determination that current hearing loss is not related to active service.  Moreover, as discussed in detail above, service records do show decreased hearing acuity in both ears at discharge as comparted to the Veteran's entrance to active service.  While these records show the Veteran's hearing improved from the 1985 shift in hearing acuity, audiological measurements at discharge reflect that hearing acuity diminished from that measured at entrance to active service.  

Second, both the November 2011 and July 2015 examiners relied on the Veteran's failure to contemporaneously report symptoms of hearing impairment during active service.  The 2015 examiner further stated that the Veteran did not report the inservice onset of tinnitus in the November 2011 VA examination.  This is false.  The Veteran clearly reported the onset of tinnitus in 1985.  See November 2011 VA examination report.  It is unclear from this error whether the July 2015 examiner understood that the Veteran's service continued past 1985.  The examiner's erroneous apprehensions of the Veteran's service treatment records, statements and testimony weight heavily against the credibility of the examiner's negative opinion, and cannot therefore provide an appropriate rationale for determining that current left ear hearing loss and bilateral tinnitus is not related to active service.

Third, the July 2015 examiner observed that the Veteran's left ear was essentially normal on examination in 2011 and that the Veteran reported he had been diagnosed with Meniere's disease, which has impacted his left hearing sensitivity.   It appears that the examiner is offering the diagnosis of Meniere's disease as an intervening cause for the Veteran's left ear hearing impairment.  Yet, as noted above, this examiner also appears not to have understood that the Veteran's active service extended beyond 1985.  In any event, the examiner does not explain why the Veteran's clearly decreased hearing acuity at discharge, in addition to his having had treatment for ear and hearing complaints during service would have had no bearing on his current left ear hearing loss.  Consequently, the examiner's mention of the Veteran's self-reported Meniere's disease cannot, in itself, be an appropriate rationale for determining that current left ear hearing loss and bilateral tinnitus is not related to active service.

In aggregate, these errors weigh heavily against the probative value of the November 2011 and July 2015 negative nexus opinions, and the Board simply cannot find they are probative as to the matter of whether his hearing loss and/or tinnitus are related to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Dalton v. Peake, 21 Vet. App. 23 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) and Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the Veteran to be a credible witness and accepts the veracity of his statements and testimony concerning his exposure to acoustic trauma and hearing impairment in service.  His statements have been consistent throughout this appeal, and are borne out by the service treatment records, which show diminished hearing in service and inservice complaints of and treatment for hearing impairment, ear infections and difficulty with hearing after diving in service.  An inability to hear well and hearing ringing in one's ears are symptoms the Veteran is competent to observe and attest.  See Layno, supra.  

Given the lack of probative value in the November 2011 and July 2015 negative VA opinions, the Veteran's competent and credible statements of exposure to acoustic trauma and onset of hearing impairment in service, and the corroboration of the former by service treatment records, the Board determines that the evidence is, at the least, in equipoise.  As such, the benefit of the doubt goes to the Veteran and entitlement to service connection for left ear hearing loss and bilateral tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Higher Initial Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran's right ankle disability has been initially evaluated as 10 percent disabling under Diagnostic Code 5271.  This code provides a 10 percent evaluation for "moderate" limitation of motion and a 20 percent evaluation for "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Normal ranges of motion of the ankle are as follows:  dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has stated and testified before the undersigned that his right ankle disability is manifested by swelling, daily pain of a level at eight to nine, looseness, instability, and giving way.  He testified that he needs to wear top boots or training shoes with a bandage, such as an Ace-type bandage, to keep the joint stable. 

After careful review, the Board finds that the evidence supports the award of an initial evaluation of 20 percent for the right ankle disability.  

Report of VA examination dated in November 2011 reflects a history as reported by the Veteran of sprains and strains in active service, with a modified Elmslie procedure done during active service.  Following the procedure, he was able to run a couple of triathlons.  Initially after discharge, he reported, he didn't have much problem with his right ankle, but he would get an occasional sprain and he felt it loosening.  Since 2009, he reported daily pain and giving out in inversion as well as standing, and that if he steps off with the right foot he worried about stability.  He reported no flare-ups.

Medical examination revealed range of motion measured at 45 or greater degrees plantar flexion and 20 or greater degrees dorsiflexion with no objective signs of painful motion and no further limitation of motion or pain on repetitive use testing.  This compares to identical range of motion measurements and findings on repetitive use in the left ankle.  The examiner observed pain, pain on movement and interference with sitting, standing and weight-bearing attributed to the right ankle disability, compared with no functional loss for the left lower extremity.  Pain was present on palpation of the right ankle, but not the left.  Muscle strength testing was measured at 5 of 5 in plantar flexion and dorsiflexion, bilaterally.  Joint instability tests were negative in both the left and the right ankle; and there were no findings of ankyloses in either ankle.  The examiner observed that the Veteran manifested a scar as the result of the inservice surgery, but that it was neither painful nor unstable and the area was less than 39 square centimeters (6 square inches).  Rather, the scar was described as a nontender, nonpainful superficial linear "j" shaped approximately 22 centimeter well-healed incisional scar on the lateral lower leg, ankle posterior to the lateral malleolus and foot.  The scar was not observed to cause reduced range of motion.  However, the Veteran did manifest a tendon-like cord palpated anterior to the lateral malleolus without inflammation or other abnormality.  The examiner observed that the Veteran manifested increased pain along this presumed "repair tendon" on the lateral foot with repetitive motion.  The examiner observed no other abnormalities in or due to the right ankle, and noted that no assistive devices were required due to the right ankle.  Results of X-rays were noted to show presumed postoperative changes with screw holes or tenodesis sites at the lateral malleoli region.  The tibia talar articulation was noted to otherwise appear normal, and the examiner noted no significant soft tissue swelling or other abnormality.

The examiner diagnosed right ankle joint instability and noted that while such instability was not conclusively demonstrated on examination, the diagnosis was based on the Veteran's credible self-report of recent increased sprains and giving out.

Report of VA examination dated in July 2015 reflects that the examiner, after some conversation with and examination of the Veteran and review of medical research, determined that the Veteran's inservice surgery indicated that a significant tendon rupture had occurred, rather than a mere sprain.  This research further indicates that eventual failure of the surgery is a reasonable outcome over time.  The examiner noted, however, that the Veteran's record had not been provided for review.  

The report shows the Veteran reported flare-ups of the right ankle disability due to turning the right ankle.  These have increased over time from few occurring in the decade after his surgery (1980s), to 3-4 occurrences in the 1990s, to 6-8 in the 2000s.  It is noted that the examiner.  Recovery time was reported to be less than a week for minor instances, to several weeks for severe instances.  Severe instances occur recently about twice a year.  The Veteran described his functional loss to involve an inability to move quickly, step down of small elevations or walk with confidence over an apparently flat safe terrain without fear of recurrent injury.  The Veteran's current job involves standing much of the time on his right ankle as well as operating moving vehicles with his right foot.  He reported moving through life constantly guarding against turning his right ankle.

The examiner reported abnormal range of motion in the right ankle with dorsiflexion measuring zero to 15 degrees, and plantar flexion measuring zero to 30 degrees.  Range of motion itself was not found to contribute to functional loss; but pain was found on weight bearing and the examiner noted objective evidence of localized pain, tenderness, and pain on palpation overlying the anterior talo-fibular ligament.  Left ankle range of motion was the same, but without pain, pain on weight bearing or pain or tenderness on palpation.  No objective evidence of crepitus was found in either ankle.  Repetitive use was not found to produce additional loss of function or limitation of motion, bilaterally.  Pain, weakness, fatigability and incoordination on repeated use over time, and pain and lack of endurance on flare-ups were found to significantly limit functional ability in the right ankle, but the examiner was not able to describe this in range of motion.  These findings were not present in the left ankle.  Muscle strength measured 5 of 5 bilaterally absent muscle atrophy.  Right ankle instability or dislocation was suspected but anterior drawer and talar tilt tests were both negative.  No instability was found on the left side.  The residual scar was measured at 5 centimeters long by 1/4 centimeter wide, and observed to be neither painful nor unstable, or of a total area less than 39 square centimeters (6 square inches).  No assistive devices were required as the result of the right ankle disability, and the examiner found no function impairment of an extremity such that would equate that of amputation with a prosthesis.  No new X-rays were taken.

The examiner diagnosed chronic lateral ankle instability secondary to incomplete healing of anterior talo-fibular ligament and opined that the attempt to strengthen the weakened and painful right ankle eversion may have bene temporarily useful.  The examiner further noted that the right ankle impairment did not apply to the limitation of plantar flexion and dorsal flexion motions.  Rather, the examiner observed the Veteran to experience right ankle pain laterally with eversion motions and tenderness overlying ligaments of the antero-lateral mortise complex.   

Here, the Board finds that both the lay evidence and medical evidence is probative.  Given the Veteran's pain on motion, instability, limitation of motion, and reported and observed functional loss, as compared to the left, the Board finds that the Veteran's right ankle disability more closely approximately one of moderate limitation of motion from the date of service connection.  The Board is aware that range of motion as reported in November 2011 was not found to be limited.  However, the Veteran reported and the examiner observed pain and pain on movement, with multiple observations of functional impairment attributed to the right ankle.  In addition, the Board is cognizant that the examiner in July 2015 reported that the right ankle impairment did not apply to limitation of plantar flexion and dorsiflexion motion.  Yet painful and limited eversion motion with tenderness overlying ligaments was observed, again, with multiple observations of functional impairment attributed to the right ankle.  Given the overwhelming findings of pain, limitation of motion and functional impairment-as well as in consideration of the fact the July 2015 examiner did not have the Veteran's file for review-the Board declines to find that the disability depicted is less disabling in November 2011 as compared to July 2015.

Accordingly, a 20 percent evaluation under Diagnostic Code 5271 for the right ankle disability is appropriate, from the date of service connection.

An evaluation greater than 20 percent, however, is not warranted at any time under appeal.  Neither the lay nor the medical evidence more nearly reflects ankyloses in the right ankle.  

In reaching this conclusion, the Board has considered the effect on daily and occupational functioning.  In this regard, the evidence shows that right ankle symptoms are productive of no more than moderate functional impairment, and no more than moderate impact on occupational functioning.  This medical conclusion is further corroborated by the Veteran's report that while he is no longer able to move quickly or step and walk without confidence, he remains employed continues to work, taking care to guard his right foot and to step off with his left, rather than his right, foot.  He has reported no lost days due to his right ankle disability.  

The evidence thus supports the assignment of a 20 percent, and no greater, for moderate limitation of motion under Diagnostic Code 5271.  This grant is based on the Veteran's self-report, see Layno, supra, as well as medical evidence as provided by VA examiners in November 2011 and July 2015 which include functional impairment, pain, and pain on repetitive use over time and flare-ups.  See DeLuca, supra.   The Board finds the Veteran's own reports of symptomatology to be credible and supported by the medical evidence.  

However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher or separate disability evaluation under any other potentially applicable provision of the rating schedule.  In order to warrant a higher or separate evaluation, there must be the functional equivalent of ankyloses, or of malunion or removal of a bone.  These findings are simply not present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273, 5274.  

The Board has considered whether a separate, compensable evaluation may be awarded for the residual scar, but finds that the criteria are not met.  The Veteran's scar has consistently been found to be neither painful, unstable, productive of limitation of motion, and to measure 5 by 1/4 centimeters, which comprises an area less than 39 square centimeters.  No other symptoms have been attributed to the scar.  See 38 C.F.R. § 4.18, Diagnostic Codes 7800-7805.

Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating. Fenderson, supra.  As noted, the Board finds that the medical evidence reflects findings that more closely approximate moderate limitation of ankle motion from the date of service connection.

The Board has considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.  

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected right ankle.  While the Veteran has reported interference with employment from his ankle, he has not contended he is unemployable due to service-connected disability of the right ankle.  On the contrary, VA examinations dated in 2011 and 2015 reflect the Veteran is employed and continues to work for the U.S. Postal Service.  Furthermore, the medical evidence suggests that, while the Veteran's ankle disability does impact his ability to work, in that it is productive of functional impairment, the award herein granted by this decision is based, in part on that functional impairment.  The medical evidence does not establish that the right ankle disability renders the Veteran unable to work.  Rather, the most recent medical evidence reflects that the Veteran remains gainfully employed.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to an initial evaluation of 20 percent evaluation, and no greater, for right ankle disability is granted for the entire period of time under appeal, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


